Citation Nr: 0303479	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  99-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cutaneous T-cell 
lymphoma, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1982 to July 
1992.


FINDING OF FACT

The veteran has cutaneous T-cell lymphoma that is related to 
active service.


CONCLUSION OF LAW

Cutaneous T-cell lymphoma is related to active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that the subject claim has already been developed within the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  In this regard, the Board obtained an 
appropriate examination and opinion with respect to the 
veteran's claimed disorder and the Board's decision to grant 
service connection for cutaneous T-cell lymphoma as directly 
related to service negates any possible prejudice to the 
veteran based on any failure to notify or develop the claim 
under the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2002).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2002); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with two Bronze 
Stars.  It also reflects that the veteran had service in 
Southwest Asia from October 5, 1990 to April 4, 1991.

The only service medical records associated with the claims 
folder consist of the veteran's June 1992 separation medical 
examination report, which reflects the veteran's complaint of 
a history of skin diseases and a more specific report of a 
history of acne during youth.  

Private medical records for the period of May 1996 to March 
1998 reflect that in May 1996, the veteran complained of a 
rash on his back for the previous 7 months and that 
examination revealed a flaky erythematous rash in the mid 
back region.  One May 1996 record reflects a diagnosis of 
tinea corporis and another, a diagnosis of T-cell lymphoma.  
In September 1996, the veteran now complained of a rash on 
the back and bilateral thighs with hair loss and patchiness.  
Biopsies of skin taken from the right thigh area in October 
1996 were interpreted to be consistent with lichen spinulosis 
and folliculitis.  

A December 1996 private medical report from Dr. F. reflects 
that the veteran's lichen spinulosis was not improved on 
therapy and that there was a possibility of follicular 
mucinosis (alopecia mucinosa).  Further biopsy was suggested, 
Dr. F. noting that if the veteran were found to have 
follicular mucinosis, he would be advised of its association 
with cutaneous T-cell lymphoma.

A private medical report from Dr. F., dated in December 1996, 
reflects that recent biopsy confirmed that the veteran had 
alopecia mucinosa, and that there was a possibility that the 
veteran would develop lymphoma.  

Persian Gulf Comprehensive Clinical Evaluation in January 
1997 revealed the veteran's report of a history of a rash on 
the thighs and calves with patchy hair loss beginning 
approximately six months after Desert Storm.  The impression 
was alopecia mucinosa.

A private medical report from Dr. S., dated in April 1997, 
reflects that his clinical impression was consistent with the 
diagnosis of alopecia mucinosis.

A private medical report from Dr. B., dated in August 1997, 
reflects his impression that the veteran had alopecia 
mucinosa without concomitant mycosis fungoides.  Dr. B. 
suggested that the veteran undergo steroid therapy with at 
least yearly biopsies.

An October 1997 medical report from Dr. B. reflects his 
finding that the veteran's alopecia mucinosa had not 
responded to steroid therapy.  It was now his impression that 
the veteran had progressing alopecia mucinosa with the 
possibility of cutaneous T-cell lymphoma.  In a handwritten 
notation at the bottom of the report, Dr. B. indicated that 
there was in fact concomitant cutaneous T-cell lymphoma.  Due 
to the depth of the infiltrate, Dr. B. believed that the 
veteran would likely need certain medication in addition to 
psoralen-ultraviolet-light (PUVA).  In a subsequent letter, 
dated in February 1998, Dr. B. indicated that there had been 
recent worsening of the veteran's condition, with distinct 
patches of alopecia with perifollicular hyperkeratosis with 
patches located on the thighs, face and trunk, and some new 
lesions on the lower extremities and neck area.  

VA general medical examination in February 1998 revealed the 
veteran's history of service during Operation Desert Storm 
and Desert Shield, and his recollection that in 1990, he 
began to develop patchy hair loss initially on the right 
thigh and later spreading to the rest of the body.  Biopsies 
revealed alopecia mucinosa and later, cutaneous T-cell 
lymphoma.  Examination at this time revealed various lesions 
with patchy hair loss on the right lower extremity, right 
scapula, neck, right forearm, face, and chest.  The 
impression was cutaneous T-cell lymphoma on therapy with PUVA 
and interferon alpha.  It was noted that the veteran was 
still continuing to develop lesions despite being on PUVA 
therapy.

In his January 1999 substantive appeal, the veteran indicated 
that his hair loss started on his right thigh, 3 to 6 months 
after his service in Desert Shield/Desert Storm, when he was 
still on active duty.  There was no rash at this time, but 
shortly after service, he began getting more spots of hair 
loss and a rash on his back.  

VA lymphatic disorders examination in September 2002 revealed 
that the physician's review of the medical records indicated 
that the veteran had reported the beginning of hair loss in 
1990 or 1989, and that an original diagnosis of alopecia 
mucinosa had evolved into mycosis fungoides in 1996.  Hair 
loss was noted to have developed during service with a rash 
beginning shortly after discharge.  Evaluation two months 
earlier revealed a diagnosis of mycosis fungoides without 
lymphatic involvement, and current examination indicated 
lesions on the face, neck right leg and shoulder, left thigh, 
buttocks, and chest.  The diagnosis was cutaneous T-cell 
lymphoma, alopecia mucinosa with some evidence of the 
eruption beginning as early as 1989 or 1990 with a rash with 
onset of 1992.  It was further noted that the veteran's 
precursor lesion alopecia mucinosa evolved into T-cell 
lymphoma by 1996, and later, mycosis fungoides and alopecia 
areata.  

The September 2002 VA examiner commented that there was no 
association that was unimpeachable associated with 
development of mycosis fungoides, and that studies such as 
those performed by the National Cancer Institute in 1989 and 
by Dermatology Clinics in January 1990, failed to associate 
chemical causes with mycosis fungoides.  The examiner further 
commented that the fact that his eruption began in 1989 or 
1990, and a rash which by the veteran's history evolved to 
mycosis fungoides by 1998, however, spoke for a temporal 
association between the veteran's service and alopecia and 
possibly with mycosis fungoides.  While there was no 
diagnostic evaluation between 1992 and 1996, it was noted 
that alopecia mucinosa was diagnosed in 1996, and that it was 
a precursor of mycosis fungoides.  The examiner also noted 
that there was no association with the chemical 
pyridostigmine.





II.  Analysis

The Board first notes that the record reflects a current 
diagnosis of cutaneous T-cell lymphoma.  Thus, the Board 
finds that the regulations applicable to undiagnosed illness 
claims do not assist the veteran, as there is a known 
diagnosis, and the only opinion regarding a possible 
relationship between exposure to the chemical pyridostigmine 
and the development of cutaneous T-cell lymphoma is against 
such an association.

However, the Board notes that it must still consider whether 
the evidence supports a direct relationship between the 
veteran's currently diagnosed cutaneous T-cell lymphoma and 
service, and in this regard, the September 2002 VA examiner 
considered the veteran's report of patchy hair loss beginning 
in 1989 or 1990, and initial diagnosis of alopecia mucinosa 
in 1996, and mycosis fungoides in 1998, and opined that such 
history spoke for a temporal association between the 
veteran's service and the alopecia and possibly with mycosis 
fungoides.  

While the Board has considered the fact that there is no 
contemporaneous in-service treatment evidence of either a 
rash or patchy hair loss, the veteran has consistently 
reported the beginning of patchy hair loss before his 
discharge from service, and the Board finds that it is 
reasonable to assume that by using the word "temporal," the 
September 2002 VA examiner reached his conclusion regarding 
an association between service and the veteran's alopecia 
mucinosa and subsequent diagnosis of mycosis fungoides, based 
not only on the veteran's report of in-service patchy hair 
loss, but also on the likely timetable relative to the 
development of cutaneous T-cell lymphoma from its early 
manifestations.  It is also clear that the examiner has 
accepted the proposition that the veteran's earliest 
diagnosis of alopecia mucinosa evolved into mycosis fungoides 
and cutaneous T-cell lymphoma.

In addition, there is no other medical evidence of record 
that offers an opinion as to the etiology of the veteran's 
cutaneous T-cell lymphoma and there is no evidence that 
indicates that this disorder is not associated with active 
service and/or the earlier diagnosis of alopecia mucinosa.  

Accordingly, giving the veteran the benefit of the doubt,and 
notwithstanding some significant measure of ambiguity, the 
Board finds that the veteran's current cutaneous T-cell 
lymphoma is probably related to active service, and that 
service connection for such disability is therefore 
warranted.


ORDER

The claim for service connection for cutaneous T-cell 
lymphoma is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

